Citation Nr: 1708421	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  11-31 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), which continued the Veteran's rating of 50 percent for PTSD. 

In August 2014, the Board remanded the claim for further development, to include obtaining updated VA treatment records and any other records identified by the Veteran, and scheduling the Veteran for a VA examination to determine the severity of his PTSD.  In September and December 2014, additional VA treatment records were associated with the claims file, and in January 2015 the Veteran underwent a VA psychiatric examination to assess the severity of his PTSD.  The Board finds that the VA examination was adequate because, as shown by the discussion below, it was based on consideration of the Veteran's prior medical history and described the disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The RO issued a supplemental statement of the case in February 2015, continuing the Veteran's 50 percent PTSD rating.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 


FINDING OF FACT

The symptoms and overall impairment caused by the Veteran's PTSD more nearly approximate occupational and social impairment with reduced reliability and productivity, but do not approximate occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014 and Supp. 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

In this case, VA provided adequate notifications about the information and evidence necessary to substantiate the claims in a September 2007 letter.  Specifically, the letters advised the Veteran of the evidentiary requirements for claims concerning increased rating.  The letter also informed the Veteran of the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Veteran does not assert prejudice from any notification deficiency, and none has been identified by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative).  In conclusion, the duty to notify was met. 

VA's duty to assist the Veteran in the development of his claims includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including VA medical records. 

VA provided adequate medical examinations and opinions for the Veteran's claims adjudicated herein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In November 2007, June 2010, and January 2015, the Veteran was afforded VA examinations for his psychiatric disorder.  As indicated by the discussion below, these examination reports include responsive medical opinions and clinical findings and are therefore adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are satisfied.

II. Increased Rating

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) (citing 38 U.S.C.A. § 5110).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's filed his claim for an increased rating for his psychiatric disorder in August 2007.  His PTSD is currently rated under 38 C.F.R. § 4.130, DC 9411 as 50 percent disabling. 

Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

The Board has considered the GAF scores assigned during the claim period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV at 32).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Further, GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships. 

The GAF score assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

November 2007 VA treatment records reflect that the Veteran reported a high level of isolation, avoidance, reexperiencing, anger, hypervigilance, depression, and sleep disturbance.  He stated that he was psychiatrically stable, denied any suicidal or homicidal ideations and hallucinations, and reported having nightly nightmares.  The treating examiner found that he was alert, cooperative, pleasant, and behaviorally appropriate.  He was assigned a GAF score of 60.

A November 2007 VA examination report indicates that the Veteran's mood was variable and he felt "down episodically."  The Veteran reported trouble falling asleep, and that he usually slept for four to five hours; he also endorsed sleep apnea.  He denied any suicidal or homicidal ideation.  The examiner noted that he had been married since 1978 and had two daughters in their early and late 20s, one of whom resided with the Veteran.  The examiner noted that the Veteran and his wife had recently moved to Florida, and that she had family in the area but that his family was located in Pennsylvania.  The Veteran stated that he belonged to the Disabled American Veterans and the 101st Airborne Association, but that he did not have any identified friends in Florida.  The Veteran reported that he had been disabled since 1999 due to degenerative disc disease (DDD) and spinal stenosis, as well as neck problems.  The Veteran stated that he spent his time taking care of the house and on the internet.  

The VA examiner found him to be clean, neatly groomed, and casually and appropriately dressed.  His psychomotor activity was unremarkable, his speech was spontaneous and clear, his affect was appropriate and his mood was good.  His attitude toward the examiner was cooperative, friendly, relaxed, and attentive.  His attention and orientation were intact, his thought process was overabundant with circumstantial ideas, and his thought content was unremarkable.  He denied any delusions, hallucinations, suicidal or homicidal ideations, obsessive ritualistic behavior, panic attacks, and episodes of violence.  He was able to maintain minimum personal hygiene and had good impulse control.  While he contended that he had some memory problems, there were no major behavioral concerns.  The examiner noted that his social behavior was intact and that he had a good relationship with his in-laws, his wife, and his daughter.  The examiner opined that, although the Veteran had a good relationship with his immediate family, there was limited social involvement with friends and other associates.  He had limited interests in recreational and leisurely pursuits, and had a rather withdrawn stance overall, which tended to be related to his PTSD.  Nevertheless, the VA examiner noted that the Veteran had difficulties inherent to physical disabilities that had caused limitations that could be contributing to his general outlook towards life, and that those findings overshadowed the prior existence of PTSD or overlapped with the PTSD criteria.  He was assigned a GAF score of 61.

VA treatment records in 2009 indicate that the Veteran was well-groomed and casually dressed; that he was attentive, reflective, and actively supportive; and that he established and maintained eye contact.  His mood was euthymic; his affect was congruent with his mood; and he had normal speech rate, tone, and volume.  His thought process was well-organized and goal-directed; and his thought content was relevant, rational, and appropriate to the topic.  He denied any hallucinations, or suicidal or homicidal ideation.  His orientation and memory were intact, his concentration was adequate, his judgment was reasonable, his insight was good, and his cognitive function appeared to be grossly intact.

A June 2010 VA examination report documents the Veteran's statements that he was having trouble falling and staying asleep due to his thoughts of Vietnam, as well as his poor marriage, financial concerns, and difficulty with his extended family.  He contended that he was angry, frustrated, irritable, easily startled by loud noises, and had occasional nightmares about Vietnam.  The examiner found that his described symptoms of PTSD were not "any worse than they had been in the past," but that he appeared to be increasingly depressed, frustrated, anxious, and worried about his life in general, which were not issues related to his PTSD.  Nevertheless, the examiner stated that depression, in this regard, and PTSD would be mutually aggravating to some extent.  The Veteran reported that he had stopped working in 1999 due to back and neck problems, and that he was currently living with his wife and mother-in-law.

During his examination, the Veteran was alert, oriented in all spheres, in good contact with routine aspects of reality, and showed no signs or symptoms of psychosis.  He spoke generally in normal tones, rhythms, and rates.  His conversation was generally relevant and coherent.  His mood was moderately depressed as he talked about many of the difficulties that he was having in life.  The examiner noted that the more he talked about his marital difficulties, financial concerns, family problems, and his medical health, the more it became apparent that these were central to his current and overall situation, with PTSD "certainly being significant but secondary."  The Veteran denied any suicidal or homicidal ideation.  His affect was sluggish and under-responsive, to the point of being mildly blunted and dampened; his memory and intellect appeared to be intact and of above average capacity; and his insight and judgment with regard to normal everyday affairs were unhampered.  The examiner found that the Veteran's PTSD was of moderate to occasionally moderately severe intensity, and that his major depressive disorder (MDD) was of moderately severe intensity, but only partly secondary to PTSD and much more so to other ongoing life stressors and circumstances.  He was assigned a GAF score of 50 to 55.

In 2010, VA treatment records document that the Veteran returned to Pennsylvania.  He reported feeling depressed and unable to sleep, with nightmares about Vietnam.  The Veteran attended group therapy twice a month, but did not socialize outside the group.  He related that he got along better with his wife and that his daughters were planning a visit.  

In 2011, VA treatment records indicate that, while the Veteran continued to be depressed, there was mild improvement in his sleep with the increase in medication.  The Veteran reported that he continued to feel anxious and irritable around groups of people and that he was becoming more isolated.  During his sessions, the Veteran as alert, oriented and attentive.  He was avoidant and isolative, but his conversation was appropriate with normal tempo and volume of speech.  His thought processes were organized with no delusion or hallucinations, and he denied any suicidal or homicidal ideations.  In June 2011, he reported that he stopped helping his friend at his car dealership because of the stress of interacting with people and handling money, and that he spent most of his time hunting alone or with some cousins.  In October 2011, he was assigned a GAF score of 57.

In 2012, VA treatment records document that the Veteran continued to isolate himself and avoid crowds.  Nevertheless, the Veteran started taking a pro-active approach to his PTSD and engaged in conversation with the family of fallen soldiers.  He continued to attend group therapy sessions.  During his sessions, the Veteran was alert and oriented in all spheres, and he had good grooming and hygiene.  His memory and intellect appeared intact, his attention and concentration were good, his judgment and insight appeared good, and his mood was anxious.  He denied any delusions, hallucinations, or suicidal or homicidal ideations.  He was assigned GAF scores of 55 and 60.

In 2013, VA treatment records reflect that, while the Veteran continued to have trouble sleeping and avoided crowds, he could tolerate being around strangers for brief periods of time.  He reported that he was less anxious about going to stores and restaurants or waiting in line, and that he often did not think about how busy the store was or had any concerns about danger.  He stated that he ran errands for a friend who owned a car dealership, and that it kept him busy.  He remained married to his wife and was socializing with his cousin.  The Veteran reported that he was doing well, and that while he still experienced anxiety and distressing recollection, these had been less bothersome with therapy.  He continued to attend his support group, which he found to be helpful.  During his sessions, the Veteran was alert and oriented in all spheres, and he had good grooming and hygiene.  His memory and intellect appeared intact, his attention and concentration were good, his judgment and insight appeared good, and his mood was anxious.  He denied any delusions, hallucinations, and suicidal or homicidal ideations.  He was assigned GAF scores of 60 and 65.

In 2014, VA treatment records indicate that the Veteran did not present with any new concerns or complaints.  He reported that he was doing well, and that while he still experienced anxiety and distressing recollection, these had been less bothersome with therapy.  He related that he was confronting his avoidance of war movies and shows, and that he was dealing well with every day hassles.  His relationship with his wife improved, and he was spending more time with her doing activities.  He continued to run errands part-time for a friend in automobile sales and services.  He stated that he actually looked forward to going to the store and standing in line because it got him out of the dealership for a while.  He remained active with hunting, and spent time alone or with family and friends.  He also attended a social activity for an upcoming wedding, and found the gathering to be "quite pleasant;" he did not experience anxiety or avoidance during the event.  He continued to attend his support group, which he found to be helpful.  During his sessions, the Veteran was alert and oriented in all spheres, and he had good grooming and hygiene.  His memory and intellect appeared intact, his attention and concentration were good, his judgment and insight appeared good, and his mood was anxious.  He denied any delusions, hallucinations, or suicidal or homicidal ideations.  He was assigned GAF scores of 60 and 65.

A January 2015 VA examination report reflects that the Veteran felt stress due to his medical health, some financial concerns, and his PTSD symptoms.  The Veteran reported that he lived with his wife and helped at a friend's car dealership, but that he did not do anything that strained his back or neck.  He related that he liked to hunt and be outdoor by himself.  The VA examiner noted that the Veteran had nightmares about once a month, and that he tried to distract himself whenever he became extremely upset with memories of Vietnam.  The Veteran reported that he did not enjoy being in public and could not tolerate crowds, preferring to spend his time alone due to his irritability, anger, and the fact that he did not feel emotionally expressive.  He stated he had trouble falling and staying asleep, that he was "on guard" and did not like loud noises, and could not "stand anyone behind him."  The examiner noted that his PTSD symptom had been creating difficulty of a significant nature for him in social, emotional/psychological, and occupational areas.  The examiner found that the Veteran's PTSD continued to be moderate to occasionally moderately severe, that he continued to have difficulties with social interactions, that he still experienced stress in his marriage due to his withdrawal and emotional flatness, and that he had anxiety from his medical and financial issues.

During the examination, the Veteran was alert, oriented in all three spheres, in good contact with routine aspects of reality, and showed no signs or symptoms of psychosis.  He spoke generally in normal tones, rhythms, and rates, and his conversation was generally relevant and coherent.  His mood was one of mild to moderate depression.  His affect was responsive and reasonably well-modulated but somewhat dampened and withdrawn.  His memory and intellect appear to be intact and of high average capacity, and his insight and judgment with regard to normal every day affairs appears to be unhampered.  He denied any delusions, hallucinations, and suicidal or homicidal ideations.

Upon review of the evidence of record, the Board finds that an increased rating in excess of 50 percent for PTSD is not warranted throughout the pendency of the claim.  The evidence shows that the Veteran has difficulty in establishing and maintaining social relationships, as evidenced by his preference to be by himself, his strained relationship with his wife, and his lack of friendships.  However, the June 2010 VA examiner found that the Veteran's PTSD symptoms were not "any worse than they had been in the past," and that his increased psychiatric symptoms were due to his other life stressors, such as his poor marriage, financial concerns, and difficulty with his extended family.  In addition, treatment records showed improvement in all areas, such as re-engaging in part-time work at his friend's car dealership, an improved relationship with his wife and doing activities with her, attending social gatherings, and going to the store and standing in line without feeling anxious or in danger.  The evidence also shows that the Veteran is confronting his avoidance by watching war movies and shows, attending veterans gathering, and speaking to the families of fallen soldiers.  In addition, the evidence shows that he has been dealing well with every day hassles, that he does not experience panic attacks, and that while he feels irritable and angry he has not experienced impaired impulse control or outbursts of violence.  

Further, the January 2015 VA examiner found that while the Veteran's PTSD created difficulty of a significant nature for him in social, emotional/psychological, and occupational area, the severity ranked as moderate to occasionally moderately severe.  Moreover, the evidence did not indicate that the Veteran experienced suicidal or homicidal ideations, that he engaged in obsessive rituals that interfered with routine activities, that he had near-continuous panic or depression that affected his ability to function independently, that he had impaired impulse control, that he neglected his personal hygiene, or that he exhibited spacial disorientation.  In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the Federal Circuit Court held, "entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  The above evidence reflects that the Veteran did not have the symptoms listed in the criteria for a 70 percent rating, similar symptoms, or deficiencies in areas of the type listed in the general rating formula.  Thus, the Board finds that the Veteran's symptoms do not more nearly approximate the criteria for a 70 percent disability rating.  38 C.F.R. § 4.130.

In its analysis, the Board has considered the GAF scores of 50, 55, 60, and 65 assigned to the Veteran during the course of his VA treatments.  The Board concludes that they align more closely with a rating of 50 percent throughout the pendency of the claim.  While the Veteran displayed depression, isolationism, and anxiety when dealing with social situations, he nevertheless still engaged in some social activities and continued to interact with his wife, daughters, and in-laws.  He also attended social gatherings and worked part-time in his friend's car dealership.  Regardless, the GAF scores assigned in a case are not dispositive of the evaluation issue; rather, they must be considered in light of symptoms exhibited by the Veteran and the overall impairment they cause as measured against the criteria in the general rating formula.  38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  For the above reasons, the Board finds that an increased rating in excess of 50 percent is not warranted throughout the pendency of the claim.  38 C.F.R. § 4.130.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the AOJ refer the claim for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016).  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Here, the Board finds that the Veteran's disability picture is contemplated by the rating schedule.  The Veteran claims to experience isolationism, depression, difficulty in establishing and maintaining effective relationships, and nightmares.  These symptoms are all explicitly considered in the rating schedule.  Moreover, as indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Thus, the Board finds that at no time has the disorder under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The Board also notes that a claim for entitlement to a total disability rating based on individual unemployability (TDIU) due the Veteran's service-connected psychiatric disorder cannot be inferred, inasmuch as there is no suggestion in the record or by the Veteran that he is unemployable due to his service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The evidence shows that the Veteran stopped working in 1999 due to back and neck problems.  That is not dipositive of the issue, as the Board must still consider whether the issue of whether the Veteran's PTSD could render him unemployable must be considered.  However, the Veteran has not contended, and the evidence does not show, that his psychiatric symptoms prevent him from being gainfully employed. 

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an increased rating in excess of 50 percent for service-connected PTSD is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


